Citation Nr: 1610209	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder prior to September 30, 2014, and in excess of 70 percent on and after September 30, 2014.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel





INTRODUCTION


The Veteran had active service from September 1990 to June 1991 and from March 2003 to May 2004.  His awards and decorations include the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was scheduled for a Board videoconference hearing in October 2014.  According to the Veterans Appeals Control and Locator System, the Veteran cancelled his Board hearing.  He has not requested that the hearing be rescheduled. Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2015).

The Board remanded the case for further development in January 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

In a May 2015 rating decision, the Appeals Management Center (AMC) granted an increased rating of 70 percent for PTSD effective from September 30, 2014.  However, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, in that rating decision, the AMC granted entitlement to a total disability rating based on individual unemployability (TDIU) effective from September 30, 2014.  This is a full grant of the issue and thus it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  At this time, it does not appear that the Veteran has appealed any aspect of that grant.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to September 30, 2014, the Veteran's service-connected psychiatric disorder more closely approximates manifestations of occupational and social impairment with deficiencies in most areas due to psychiatric symptoms.

 2.  During the appeal period, the Veteran's service-connected psychiatric disorder has not resulted in total occupational and social impairment, but instead approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms.
 

CONCLUSIONS OF LAW

1.  Prior to September 30, 2014, the criteria for an evaluation of 70 percent, but no higher, for PTSD with dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period on or after September 30, 2014, the criteria for an evaluation in excess of 70 percent for PTSD with dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

 Notice should be provided to a claimant before the initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121. 

In this case, the RO provided the Veteran with a notification letter in December 2008, prior to the decision on the claims in June 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  Moreover, the December 2008 letter notified the Veteran of the evidence needed to substantiate his claims for an increased evaluation.  The letter also informed him of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, Social Security Administration records, and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The Veteran was afforded VA PTSD examinations in August 2008, March 2009, May 2013, and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined. 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Finally, the AOJ substantially complied with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, a VA examination was obtained with respect to the Veteran's claim for increased evaluation for PTSD and additional VA treatment records were obtained.  Thus, the AOJ has substantially complied with the Board's instructions.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased rating for a disability for which service connection was in effect before he or she filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board must also assess the competence and credibility of lay statements and testimony.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The Veteran's PTSD is currently assigned a 50 percent prior to September 30, 2014, and a 70 percent evaluation since that date pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list. The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

50 Percent Rating

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 70 percent evaluation for PTSD is warranted prior to September 30, 2014.

The relevant evidence in this case consists mainly of VA examinations, VA outpatient records, and Vet Center notes during which the Veteran regularly attended individual and group counseling.    

A July 2007 statement from the Veteran's wife attests to the Veteran's yelling at his family, jumpiness, social withdrawal, anger, and hypervigilance.  She stated that the Veteran had a pistol with him and would see dead people.  In addition, the Veteran told her that he did not love her, wanted her and their children out of his life, and said he was better off alone.

A June 2008 VA treatment record noted irritable mood, jumpiness, flashbacks, insomnia, and hypervigilance.  The Veteran reported that he saw shadows out of the corner of his eyes during flashbacks.  In addition, he recounted a recent physical altercation with his 17 year old son in which he choked him.   The mental status examination showed mood was anxious, memory was intact, and the Veteran was oriented to time, place, and person.  Thought process was intact and judgment was fair, thinking is abstract.  He was assigned a Global Assessment of Functioning (GAF) score of 55. 

A review of Vet Center notes throughout the appeal period indicate the Veteran reported ongoing symptoms of depression, anxiety, isolation, anger management, and stress management.  A June 2008 intake assessment of his mental status revealed tense motor activity, fair judgment, and an anxious manner.  The Veteran was neatly dressed, speech was appropriate, he was oriented, memory was normal, and affect was appropriate.  A June 2009 note reported emotional numbing, even toward his family.  A March 2010 note indicated the Veteran had complaints of nightmares, intrusive memories, anger, isolation, withdrawal, and depression.  A February 2011 note stated that after an upsetting phone call, the Veteran threw furniture out of the house.   An April 2011 note states the Veteran told his wife that he did not love her and he continued to have communication issues with her.

During an August 2008 VA examination, the Veteran endorsed symptoms of chronic sleep impairment, depression, increased irritability with outbursts of anger, and markedly diminished interest or participation in activities.  The Veteran stated he had been married twice and reported a "pretty good" relationship with his wife to whom he has been married since 1998.  He stated that he stopped working in March 2005 due to back problems and received a medical disability retirement.   Prior to his retirement, the Veteran had worked for Michelin Tire Company for 20 years.  The mental status examination showed that the Veteran was clean and casually dressed, speech was spontaneous, affect was appropriate, mood was good, attention and orientation were intact, thought process and content were unremarkable.  The Veteran denied delusions, hallucinations, and suicidal ideation.  The Veteran had good insight and judgment.  He was assigned a GAF of 57 and the examiner found the PTSD symptoms were transient or mild and resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran did not socialize and had little interest in recreation or leisure activities.   

During a March 2009 VA examination the Veteran stated that he had difficulty concentrating, difficulty falling or staying asleep, irritability, and outbursts of anger.  He also reported that he had no friends and preferred to be by himself although he did attend church.  The mental status examination revealed that the Veteran was neatly groomed, speech was spontaneous, affect was normal, mood was anxious, attention was normal, thought process and content were unremarkable, and insight was good.  The Veteran denied engaging in obsessional rituals and denied panic attacks.  He also denied suicidal and homicidal behavior.  In addition, his remote memory was noted to be mildly impaired.  His impulse control was reported as fair but he denied episodes of violence.  The Veteran stated that at a family reunion, he had thrown a piece of watermelon at his ten year old son when he became upset with him.  The Veteran was assigned a GAF of 55 and the examiner found PTSD symptoms resulted in reduced reliability and productivity with respect to occupational and social impairment.  

A July 2011 VA treatment note indicates the Veteran became very angry with his twelve year old son, yelled at him, and threw an object at a nearby tree in frustration.  The Veteran stated that he sometimes considered walking away from his family.   It was noted that the Veteran had a depressed mood and his affect was mood congruent.  He was assigned a GAF of 56.

A May 2012 psychiatry note indicates that the Veteran had flashbacks twice a week with exaggerated startle response, only slept three to four hours per night, avoided crowds, felt hopeless, and had periods of depression lasting between two and three days.

During a May 2013 VA examination, the Veteran stated that his PTSD symptoms continued to place a strain on his family relationships and that he had limited social engagement due to PTSD symptoms.  He reported difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depression, anxiety, suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, including work or a worklike setting, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF of 55. 

The September 2014 statement from Dr. T.F., a Vet Center contractor, reports that the Veteran experiences major interpersonal problems associated with interacting with family members and he tends to isolate himself.  The Veteran has also experienced some suicidal ideations but without specific plans or attempts.  With respect to work, the Veteran reported anger outbursts and mood swings.  It was also noted that the Veteran had depression and anxiety on a daily basis which caused him to withdraw from interacting with others.  The Veteran's reported GAF was 50 but had worsened to 40. 

During this period, the Veteran's GAF scores have ranged from 50 to 57.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 32.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  While the Board has considered the degree of functioning as evidenced by the reported GAF scores, it is but one factor for consideration in assigning a rating in this case.

Based on the above evidence, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD prior to September 30, 2014.  Although the VA examiners indicated a level of impairment more nearly approximating a 50 percent rating, there is competent medical and lay evidence to the contrary.  First, the Veteran reported suicidal ideation during the May 2013 VA examination which is supported by Dr. T.F.'s statement that the Veteran has endorsed suicidal ideation in the past.  Second, the record indicates that the Veteran has had difficulty with anger, specifically with excessive anger and angry outbursts toward his family.  His symptoms in that regard are akin to impaired impulse control (such as unprovoked irritability with periods of violence) as provided in the criteria for a 70 percent rating.  Additionally, the evidence indicates that the Veteran has experienced near-continuous depression throughout the appeal period.  Moreover, the Veteran's PTSD symptoms have caused significant social isolation and strained family relationships which indicates an inability to establish and maintain effective relationships as reflected by a 70 percent evaluation.  Although the Veteran had only a few symptoms listed in the criteria for a 70 percent rating, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as impaired impulse control and social isolation more closely approximate the criteria for a 70 percent evaluation.  Given the preponderance of the lay and medical evidence, the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that his PTSD has more nearly approximated the criteria for a 70 percent rating prior to September 30, 2014.

70 Percent Rating

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 70 percent at any point during the appeal period.

In addition to the evidence discussed above, the Board notes that during an April 2015 VA examination the examiner stated that the Veteran also suffered from unspecified depressive disorder which the examiner attributed to PTSD.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including work or a worklike setting.  The examiner stated that the Veteran's PTSD impacted effective interactions with others.  The Veteran was also noted to have hypervigilance and an exaggerated startle response.  The examiner found occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood but did not find total social and occupational impairment. 

The Board finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, because his occupational and social impairment have not more nearly approximated total occupational and social impairment.  Although the Veteran's PTSD symptoms are severe, they do not more nearly approximate total social and occupational impairment.  Notably, the Veteran remains married and has attempted to forge relationships with his children.  The Veteran has consistently denied delusions and hallucinations.  He was also fully oriented throughout the relevant time period.  In addition, the Veteran did not have memory loss of names of close relatives, own occupation, or own name.  Additionally, the Veteran was able to perform activities of daily living including maintenance and minimal personal hygiene.  Significantly, the Veteran had been employed full-time for over 20 years prior to his retirement.  Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria. Mauerhan, supra.

As outlined above, when all of the evidence and findings contained therein are considered, the Board concludes that the Veteran has not been shown to have total occupational and social impairment.  Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an evaluation in excess of 70 percent for PTSD at any point during the appeal period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment due to any symptoms caused by the Veteran's PTSD; thus, intrinsically, the criteria include all of the Veteran's symptoms that impact social or occupational functioning.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as 'governing norms' is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.  38 C.F.R. § 3.321(b)(1). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here the Veteran is service-connected for PTSD, sinusitis, left shoulder tendonitis, left rib fracture, recurrent bronchitis, tinnitus, and folliculitis, keloidalis.  However, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An evaluation of 70 percent, but no higher, for PTSD prior to September 30, 2014, is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to an evaluation in excess of 70 percent for PTSD for the period on and after September 30, 2014 is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


